 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     KNEPPER & CLARK LLC
 4   5510 So. Fort Apache Rd, Suite 30
     Las Vegas, NV 89148
 5
     Phone: (702) 856-7430
 6   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 7   Email: miles.clark@knepperclark.com
 8
     David H. Krieger, Esq.
 9   Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                       DISTRICT OF NEVADA
17   WILLIE HENRY, JR.,                            Case No.: 2:19-cv-00360-MMD-NJK
18
                    Plaintiff,
19                                                 STIPULATION OF DISMISSAL OF
     vs.
20                                                 TRANS UNION LLC, WITH PREJUDICE
     EXPERIAN INFORMATION SOLUTIONS,
21
     INC.; EQUIFAX INFORMATION SERVICES
22   LLC; and TRANS UNION LLC,

23               Defendants.
            PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
24

25
     the parties have stipulated to the dismissal of Defendant Trans Union LLC, from the above

26   captioned action, with prejudice.

27   //
28
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 1
 1   Each party will bear its own fees and costs.
 2
            IT IS SO STIPULATED.
 3          Dated July 9, 2019.

 4    KNEPPER & CLARK LLC                           NAYLOR & BRASTER

 5    /s/ Miles N. Clark                            /s/ Jennifer L. Braster
 6    Matthew I. Knepper, Esq.                      Jennifer L. Braster, Esq.
      Nevada Bar No. 12796                          Nevada Bar No. 9982
 7    Miles N. Clark, Esq.                          Andrew J. Sharples, Esq.
      Nevada Bar No. 13848                          Nevada Bar No. 12866
 8    Email: matthew.knepper@knepperclark.com       Email: jbraster@nblawnv.com
 9    Email: miles.clark@knepperclark.com           Email: asharples@nblawnv.com

10    HAINES & KRIEGER LLC                          JONES DAY
      David H. Krieger, Esq.                        Cheryl L. O’Connor, Esq.
11    Nevada Bar No. 9086                           Nevada Bar No. 14745
      Email: dkrieger@hainesandkrieger.com          Email: coconnor@jonesday.com
12

13    Counsel for Plaintiff                         Counsel for Defendant
                                                    Experian Information Solutions, Inc.
14
      CLARK HILL PLLC                               ALVERSON TAYLOR & SANDERS
15
      /s/ Jeremy J. Thompson                        /s/ Trevor Waite
16
      Jeremy J. Thompson, Esq.                      Kurt R. Bonds, Esq.
17    Nevada Bar No. 12503                          Nevada Bar No. 6228
      Email: jthompson@clarkhill.com                Trevor Waite, Esq.
18                                                  Nevada Bar No. 13779
19
      Counsel for Defendant                         Email: kbonds@alversontaylor.com
      Equifax Information Services LLC              Email: twaite@alversontaylor.com
20                                                  Counsel for Defendant
                                                    Trans Union LLC
21
                                          ORDER GRANTING
22
          STIPULATION OF DISMISSAL OF TRANS UNION LLC WITH PREJUDICE
23

24
            IT IS SO ORDERED.
25

26          _________________________________________
            UNITED STATES DISTRICT COURT JUDGE
27

28          DATED this 9th
                       ____ day of _________
                                     July    2019.
     STIPULATION OF DISMISSAL OF TRANS UNION LLC, WITH PREJUDICE - 2
